      Case 1:19-cv-01295-PGG-SLC Document 54 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARCIAL AMARO HERNANDEZ, on behalf of
himself and all others similarly situated,

                                Plaintiff,
                                                     CIVIL ACTION NO.: 19 Civ. 1295 (PGG) (SLC)
         against
                                                                       ORDER
MEDI WINEBAR, LLC, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The parties are directed to file a joint status report, by Tuesday, August 18, 2020,

confirming whether fact discovery closed by the August 17, 2020 deadline and stating how the

parties intend to move the case forward.



Dated:             New York, New York
                   August 6, 2020

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge
